Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application 

The following is a Final Office Action in response to communication received on 6/20/2022. Claims 1-5, 8-15, and 17-20 have been examined in this application. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendments 
2.	Applicant’s amendments to claims 1-2, 8-15, 17-18, and 20 are acknowledged.  Applicant’s cancellation of claims 6-7 and 16 are acknowledged. 
Response to Arguments 
3.	Based on Applicant’s arguments on pages 7-8 of Remarks with respect to 101 and Applicant’s amendments, the Examiner has withdrawn the 101 rejection. USPTO guidance (see October 2019 Update: Subject Matter Eligibility pages 12-13 cited herein) states the following with respect to 101: 
	
	B. An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field 
	An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”). 
	The improvement analysis under the 2019 PEG differs in some respects from prior guidance. Under prior guidance, at both Steps 2A and 2B, the improvements analysis considered whether the claimed invention improves upon conventional technology.70 Under the 2019 PEG, in contrast, the “improvements” analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity. That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. 
	Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
	During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.74 For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.



	Applicant’s specification discusses limitations of the prior art (see paragraphs 0002-0003) and sets forth a computer improvement (see paragraphs 0028 and 0087) which is reflected in now amended claim 1 (see limitation “modifying the page to become the modified version of the page by stitching the content element corresponding to the winning bid into the page in response to determining that the winning bid is greater than the configured threshold”), and since as discussed in the October 2019 Update: Subject Matter Eligibility pages 12-13 “examiners are not expected to make a qualitative judgment on the merits of the asserted improvement” the 101 rejection is withdrawn based on Applicant’s specification discussing limitations in the prior art and how the improvement disclosed in the specification is now reflected in the independent claims. 
	Arguments towards the edge server are not persuasive as an edge server is not reflected in the independent claims (see paragraphs 0023-0024 of the specification cited in remarks).
4.	Applicant’s arguments with respect to the prior art are acknowledged however are moot in view of the new grounds of rejection found in the office action below in view of Applicant’s amendments.  
	Further it is noted though not relied upon other references (see h-f in the conclusion section) below additionally teach putting together a webpage with content and ads before sending it to the user (e.g. without the use of ad tags). 
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a communication interface configured to: receive, from a client device, a request for a page, and fetch, from a content management system, the requested page; provide, to the client device, a modified version of the page (see claim 1) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	From review of the specification the following appears to be the corresponding
structure described in the specification as performing the claimed function, and
equivalents thereof:
	Paragraph 0020- The invention can be implemented in numerous ways, including as a
process; an apparatus; a system; a composition of matter; a computer program product embodied on a
computer readable storage medium; and/or a processor, such as a processor configured to execute
instructions stored on and/or provided by a memory coupled to the processor. In this specification,
these implementations, or any other form that the invention may take, may be referred to as techniques.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10. 	Claims 1-2, 5, 8-9, 15, 17, and 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Guermas et al. (United States Patent Application Publication Number: US 2017/0330245) further in view of Metzler (United States Patent Application Publication Number: US 2011/0093331).
	As per claim 1, Guermas teaches A system, comprising: (see abstract and
title, Examiner’s note: system for reducing response latencies in an auctioning
system by having parallel ad requests sent out to potential impression providers
using respective floor/reserve prices).
	a communication interface configured to: (see paragraph 0067 and 0088, Examiner's note: software running on a computer to perform functions of Guermas).
	receive, from a client device, a request for a page; (see paragraph 0026 and abstract, Examiner's note: user requesting a webpage from a user device).
	and fetch, from a content management system, the requested page;  provide, to the client device, a modified version of the page; (see paragraphs 0026, 0028, and 0053, Examiner’s note: providing requested content along with winning ads to the requesting user). 
	and a processor coupled to the communication interface and configured to (see
paragraph 0067 and 0088, Examiner's note: software running on a computer to perform
functions of Guermas).
	provide the page at least in part by determining dynamically a content element for the page, including by:  conducting an auction in parallel with fetching the requested page, prior to providing the page in response to the request, to determine a winning bid;  determining the content element based at least in part on an auction winner, (see abstract and paragraphs 0030, 0051, 0053, 0055, and 0063-0064, Examiner's note: ad auction to provide content, where a winning bid is determined based in part on the auction and optionally a direct sales bidder may have the option to outbid the auction or the auction winner may only be picked based on established ad quality rules.  Paragraphs 0030 and 0053 discuss both providing the  requested web content before or with the advertisements).
	wherein determining the content element includes comparing the winning bid to a configured threshold; (see paragraphs 0055 and 0051, Examiner's note: Guermas
teaches this in at least two aspects, 1) being comparing the winning ad to a specified ad
quality in paragraph 0051 and 2) comparing the winning bid to another set of bids or
advertisers to determine if the winning bid is the auction bid or the direct sale bid (see
paragraph 0055)).
	and modifying the page to become the modified version of the page by including the content element (see paragraphs 0026, 0028, and 0053, Examiner’s note: providing requested content along with winning ads to the requesting user).
	corresponding to the winning bid into the page in response to determining that the winning bid is greater than the configured threshold (see paragraphs 
0030, 0043, 0051-0053 and 0055, Examiner's note: create an ad tag of a winning bid it is
additionally noted that paragraph 0043 further describes direct sales of paragraph
0055)). 
	While Guermas clearly teaches returning ads with content (see paragraphs 0030, 0053, and abstract) Guermas does not expressly teach including ads with content instead of a tag to receive the information from another server or more specifically the recited stitching in the claim. 
	However, Metzler et al. which is in the art of advertising (see abstract) teaches including ads with content instead of a tag to receive the information from another server or more specifically the recited stitching in the claim (Figure 3 and paragraphs 0049, 0032, and 0036, Examiner’s note: transmitting the advertisements to the publisher who may assemble the web page content and the advertisements for display on the client machine coupled to the user, where content is displayed by code). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas with the aforementioned teachings from Metzler et al with the motivation of using one of the other alternative known ways of providing ads to a user on a webpage (see Metzler Figure 3 and paragraphs 0049 and 0036), when Guermas clearly teaches providing ads and content together to a user (see Guermas paragraphs 0030, 0053, and 0086) and provides further motivation for such a modification in that Guermas clearly teaches that using tags increase latency (see Guermas paragraph 0054) and the point of Guermas is to reduce latency as disclosed by Guermas (see Guermas abstract, title, and paragraph 0002). 

	As per claim 2, Guermas teaches  
	wherein the request for the page is received from a browser associated with the client device (see paragraph 0025, Examiner's note: "consumer computer, such as a desktop, laptop, tablet, smart phone, television or the like, with an Internet browser (e.g., Microsoft Explorer, Google Chrome, Apple Safari, etc.), requesting content from the CDS").
	As per claim 5, Guermas teaches
	wherein the auction is conducted by calling a header bidder server (see
paragraph 0007, 0057, 0061, and 0088, Examiner's note: network of servers for load
balancing, where the platform provides a unified integrated auction, that supports client
side header bidding and server side auction).
	As per claim 8, Guermas teaches
	to include code to render the content element corresponding to the winning bid (see paragraphs 0053, 0088, and 0064, Examiner's note: using code to display ads with content on webpages).
	While Guermas clearly teaches returning ads with content (see paragraphs 0030, 0053, and abstract) Guermas does not expressly teach including ads with content via code instead of a tag to receive the information from another server or more specifically the recited wherein the page is modified to include code to render the content element in the claim. 
	However, Metzler et al. which is in the art of advertising (see abstract) teaches including ads with content via code instead of a tag to receive the information from another server or more specifically the recited wherein the page is modified to include code to render the content element in the claim (Figure 3 and paragraphs 0049, 0032, and 0036, Examiner’s note: transmitting the advertisements to the publisher who may assemble the web page content and the advertisements for display on the client machine coupled to the user, where content is displayed by code). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas in view of Metzler et al. with the aforementioned teachings from Metzler et al with the motivation of using one of the other alternative known ways of providing ads to a user on a webpage (see Metzler Figure 3 and paragraphs 0049 and 0036), when Guermas clearly teaches providing ads and content together to a user (see Guermas paragraphs 0030, 0053, and 0086) and provides further motivation for such a modification in that Guermas clearly teaches that using tags increase latency (see Guermas paragraph 0054) and the point of Guermas is to reduce latency as disclosed by Guermas (see Guermas abstract, title, and paragraph 0002). 

	As per claim 9, Guermas teaches
	wherein in response to receiving the page, a browser is configured to render the content element corresponding to the winning bid (see paragraphs 0053 and 0064, Examiner's note: ad tags generated of the winning advertisements provided
to the associated user's device). 
	
	As per claim 15, Guermas teaches A method, comprising: (see abstract
and title, Examiner's note: method for reducing response latencies in an auctioning system by having parallel ad requests sent out to potential impression providers using respective floor/reserve prices)"
	 receiving, from a client device, a request for a page; (see paragraph 0026 and abstract, Examiner's note: user requesting a webpage from a user device),
	and fetching, from a content management system, the requested page;  providing, to the client device, a modified version of the page at least in part by determining dynamically a content element for the page, including by: (see paragraphs 0026, 0028, and 0053, Examiner’s note: providing requested content along with winning ads to the requesting user).
	 conducting an auction in parallel with fetching the requested page, prior to providing the page in response to the request, to determine a winning bid;  Attorney Docket No. NATIP0123determining the content element based at least in part on an auction winner, wherein determining the content element includes (see abstract and paragraphs 0030, 0051, 0053, 0055, and 0063-0064, Examiner's note: ad auction to provide content, where a winning bid is determined based in part on the auction and optionally a direct sales bidder may have the option to outbid the auction or the auction winner may only be picked based on established ad quality rules.  Paragraphs 0030 and 0053 discuss both providing the  requested web content before or with the advertisements).
	 comparing the winning bid to a configured threshold; (see paragraphs 0055 and 0051, Examiner's note: Guermas teaches this in at least two aspects, 1) being comparing the winning ad to a specified ad quality in paragraph 0051 and 2) comparing the winning bid to another set of bids or advertisers to determine if the winning bid is the auction bid or the direct sale bid (see paragraph 0055)).
	and modifying the page to become the modified version of the page by including the content element (see paragraphs 0026, 0028, and 0053, Examiner’s note: providing requested content along with winning ads to the requesting user).
	corresponding to the winning bid into the page in response to determining that the winning bid is greater than the configured threshold  (see paragraphs 
0030, 0043, 0051-0053 and 0055, Examiner's note: create an ad tag of a winning bid it is
additionally noted that paragraph 0043 further describes direct sales of paragraph
0055)). 
	While Guermas clearly teaches returning ads with content (see paragraphs 0030, 0053, and abstract) Guermas does not expressly teach including ads with content instead of a tag to receive the information from another server or more specifically the recited stitching in the claim. 
	However, Metzler et al. which is in the art of advertising (see abstract) teaches including ads with content instead of a tag to receive the information from another server or more specifically the recited stitching in the claim (Figure 3 and paragraphs 0049, 0032, and 0036, Examiner’s note: transmitting the advertisements to the publisher who may assemble the web page content and the advertisements for display on the client machine coupled to the user, where content is displayed by code). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas with the aforementioned teachings from Metzler et al with the motivation of using one of the other alternative known ways of providing ads to a user on a webpage (see Metzler Figure 3 and paragraphs 0049 and 0036), when Guermas clearly teaches providing ads and content together to a user (see Guermas paragraphs 0030, 0053, and 0086) and provides further motivation for such a modification in that Guermas clearly teaches that using tags increase latency (see Guermas paragraph 0054) and the point of Guermas is to reduce latency as disclosed by Guermas (see Guermas abstract, title, and paragraph 0002). 

	As per claim 17, Guermas teaches
	to include code to render the content element corresponding to the winning bid (see paragraphs 0053, 0088, and 0064, Examiner's note: using code to display ads with content on webpages).
	While Guermas clearly teaches returning ads with content (see paragraphs 0030, 0053, and abstract) Guermas does not expressly teach including ads with content via code instead of a tag to receive the information from another server or more specifically the recited wherein the page is modified to include code to render the content element in the claim. 
	However, Metzler et al. which is in the art of advertising (see abstract) teaches including ads with content via code instead of a tag to receive the information from another server or more specifically the recited wherein the page is modified to include code to render the content element in the claim (Figure 3 and paragraphs 0049, 0032, and 0036, Examiner’s note: transmitting the advertisements to the publisher who may assemble the web page content and the advertisements for display on the client machine coupled to the user, where content is displayed by code). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas in view of Metzler et al. with the aforementioned teachings from Metzler et al with the motivation of using one of the other alternative known ways of providing ads to a user on a webpage (see Metzler Figure 3 and paragraphs 0049 and 0036), when Guermas clearly teaches providing ads and content together to a user (see Guermas paragraphs 0030, 0053, and 0086) and provides further motivation for such a modification in that Guermas clearly teaches that using tags increase latency (see Guermas paragraph 0054) and the point of Guermas is to reduce latency as disclosed by Guermas (see Guermas abstract, title, and paragraph 0002). 

	As per claim 19, Guermas teaches
	wherein the auction is conducted by calling a header bidder server (see
paragraph 0007, 0057, 0061, and 0088, Examiner's note: network of servers for load
balancing, where the platform provides a unified integrated auction, that supports client
side header bidding and server side auction).
	As per claim 20, Guermas teaches A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: 	(see paragraph 0067 and 0088n00891 Examiner's note: software
running on a computer to perform functions of Guermas),
	receiving a request for a page; (see paragraph 0026 and abstract, Examiner's note: user requesting a webpage from a user device).
	fetching the requested page;  providing a modified version of the page at least in part by determining dynamically a content element for the page, including by: (see paragraphs 0026, 0028, and 0053, Examiner’s note: providing requested content along with winning ads to the requesting user).
	conducting an auction in parallel with fetching the requested page, prior to providing the page in response to the request, to determine a winning bid;  determining the content element based at least in part on an auction winner, (see abstract and paragraphs 0030, 0051, 0053, 0055, and 0063-0064, Examiner's note: ad auction to provide content, where a winning bid is determined based in part on the auction and optionally a direct sales bidder may have the option to outbid the auction or the auction winner may only be picked based on established ad quality rules.  Paragraphs 0030 and 0053 discuss both providing the  requested web content before or with the advertisements).
	wherein determining the content element includes comparing the winning bid to a configured threshold; (see paragraphs 0055 and 0051, Examiner's note: Guermas
teaches this in at least two aspects, 1) being comparing the winning ad to a specified ad
quality in paragraph 0051 and 2) comparing the winning bid to another set of bids or
advertisers to determine if the winning bid is the auction bid or the direct sale bid (see
paragraph 0055)).
	and Application Serial No. 17/206,714 Attorney Docket No. NATIP0124modifying the page to become the modified version of the page by including the content element (see paragraphs 0026, 0028, and 0053, Examiner’s note: providing requested content along with winning ads to the requesting user).
	corresponding to the winning bid into the page in response to determining that the winning bid is greater than the configured threshold (see paragraphs 
0030, 0043, 0051-0053 and 0055, Examiner's note: create an ad tag of a winning bid it is
additionally noted that paragraph 0043 further describes direct sales of paragraph
0055)). 
	While Guermas clearly teaches returning ads with content (see paragraphs 0030, 0053, and abstract) Guermas does not expressly teach including ads with content instead of a tag to receive the information from another server or more specifically the recited stitching in the claim. 
	However, Metzler et al. which is in the art of advertising (see abstract) teaches including ads with content instead of a tag to receive the information from another server or more specifically the recited stitching in the claim (Figure 3 and paragraphs 0049, 0032, and 0036, Examiner’s note: transmitting the advertisements to the publisher who may assemble the web page content and the advertisements for display on the client machine coupled to the user, where content is displayed by code). 
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified Guermas with the aforementioned teachings from Metzler et al with the motivation of using one of the other alternative known ways of providing ads to a user on a webpage (see Metzler Figure 3 and paragraphs 0049 and 0036), when Guermas clearly teaches providing ads and content together to a user (see Guermas paragraphs 0030, 0053, and 0086) and provides further motivation for such a modification in that Guermas clearly teaches that using tags increase latency (see Guermas paragraph 0054) and the point of Guermas is to reduce latency as disclosed by Guermas (see Guermas abstract, title, and paragraph 0002). 


11. 	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Guermas et al. (United States Patent Application Publication Number: US 2017/0330245) further in view of Metzler (United States Patent Application Publication Number: US 2011/0093331) further in view of Jaiswal et al. (United States Patent Application Publication Number: US 2019/0373043).

	As per claim 3, Guermas teaches
	wherein the processor comprises a server (see paragraphs 0007, 0023, and
0088, Examiner's note: network of servers for load balancing).
	Guermas in view of Metzler et al. does not expressly teach using an edge server
	However, Jaiswal et al. which is in the art of header bidding (see paragraph
0029) teaches the system may be an edge server (see paragraph 0033, Examiner's
note: the server system may comprise a proxy server, a gateways server, an edge
server, or any other apparatus suitable for implementing the following techniques).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Guermas in view of Metzler et al. with the aforementioned teachings from Jaiswal et al. with the motivation of using a known type of server to perform processing in header bidders systems (see Jaiswal et al. paragraph
0033), when performing processing in a header bidder system is known (see Guermas
paragraphs 0007, 0023, and 0088).

	As per claim 4, Guermas teaches
	wherein the processor comprises a content distribution network server (see
paragraphs 0088, 0091, and 0093, Examiner's note: network of servers distributed
among multiple components).
	Guermas in view of Metzler et al. does not expressly teach using an edge server
	However, Jaiswal et al. which is in the art of header bidding (see paragraph
0029) teaches the system may be an edge server (see paragraph 0033, Examiner's
note: the server system may comprise a proxy server, a gateways server, an edge
server, or any other apparatus suitable for implementing the following techniques).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Guermas in view of Metzler et al. with the aforementioned teachings from Jaiswal et al. with the motivation of using a known type
of server to perform processing in header bidders systems (see Jaiswal et al paragraph
0033), when performing processing in a header bidder system is known (see Guermas paragraphs 0007, 0023, and 0088).

12. 	Claims 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable
over Guermas et al. (United States Patent Application Publication Number: US
2017/0330245) further in view of Metzler (United States Patent Application Publication Number: US 2011/0093331) further in view of Lidow et al. (United States Patent Number: US 10,728,612).
	As per claim 10, Guermas teaches
	wherein in the event the winning bid associated with the auction is not greater than the configured threshold, the page is modified to include data associated with the winning bid, logic to store a content element corresponding to the winning bid, code to call a publisher ad server, and code to load a pre-auction script (see paragraphs 005i ~
0053, 0055, 0063-0064, 0043, and 0028, Examiner's note: determining a highest bid
from an ad auction then optionally based on another auction or bid providing one or the
highest bidder or another bidder's advertisement to the user, where the ad is sent to the
user's device through an ad tag that includes information on what server to pull the
advertisement from for example. The advertisement can come from any source like the
ad server, the CDS, the platform, the winning impression provider etc. Further
paragraphs 0043 and 0055 discuss how this "other bidder" or direct sales information
can be determined, for example if the direct sales to be still filled is above a number
then it may be filled with a direct sales. Here the platform may generate the ad tag but
the content may come from the winning bidder (see paragraph 0064), the JavaScript
code can be enriched with information gathered during the bidding process to provide
ads where this includes information like impression information like location(see paragraph 0053), and receiving impression information like location from the original call (see paragraph 0028)).
	Guermas in view of Metzler et al. does not expressly teach using cache to store advertisement information.
	However, Lidow et al. which is in the art of reducing latency issues with online
ads and header bidding (see abstract, column 20 lines 5-25, and column 10 lines 15-20)
teaches using cache to store advertisement information (see column 12 lines 64-
column 13 lines 5, column 15 lines 25-33, column 16 lines 25-30, column 16 lines 41-
46, and column 30 lines 63- column 31 lines 10, Examiner's note: each of these cited
sections discuss and teach examples of caching the advertisements for later use, where
the advertisements may be cached for a certain period of time on the user's device).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Guermas in view of Metzler et al. with the aforementioned teachings from Lidow et al. with the motivation of providing a known
way of reducing latency by storing advertisement information in a cache for later use
(see Lidow et al. column 12 lines 64- column 13 lines 5, column 15 lines 25-33, column ,
16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10),
when storing advertisement that can be used for later use (see Guermas paragraphs
0051 -0053, 0055, and 0043) is known.
	As per claim 11, Guermas teaches
	wherein in response to receiving the page, a browser associated with the client device is configured to call the publisher ad server and load the pre-auction script, in parallel (see paragraphs 0052- 0053, 0062, and 0028, Examiner's note: each paragraph shows different ways how this can be performed with respect to the current claim and from the claim from which this depends, like paragraph 0052 teaches "For example, the initial ad call may indicate that a secondary auction should be performed. Or, the web page content may include instructions causing the browser of the user device 200 to initiate the secondary auction;" Paragraphs 0053, teaches "executes the code contained in the ad tag, an advertisement corresponding to the winning bid is displayed in the web browser along with the requested content" and that there can be multiple advertisements; paragraph 0062, teaches "For example, the platform 100 may initiate both the header bidding and the auction by virtue of the ad call including an indication or instruction to pass back selected header bidders and initiate the competitive auction, as generally described herein. Thus, in one embodiment, upon receiving the initial ad call and impression information from the CDS 10, the platform 100 runs the floor estimation engine 110 and related models 112, and targeting engine 130 and related models 132, against all potential impression providers 300 and header bidders 310 (which may include the same or different potential bidders). In other embodiments, the platform 100 may perform auction optimization for the selected potential impression providers 300 only after receiving the header bidder results in step 9"; and paragraph 0028 teaches "The impression information that is provided in or obtained from the ad call can vary, for example, depending upon what information is used by models 112, 132 of platform 100, which are discussed in more detail below. Issuing the ad call introduces a first latency L1").
	As per claim 12, Guermas teaches
	wherein the browser associated with the client device is configured to  receive or request the content element corresponding to the winning bid and information with respect to the content element is stored in the system (see paragraphs 0051 and 0053, Examiner's note: browser requesting winning advertisement information (see paragraph 0053) and storing information regarding winning ads to provide learning and feedback to the system).
	Guermas in view of Metzler et al. does not expressly teach to cache an advertisement.
	However, Lidow et al. which is in the art of reducing latency issues with online
ads and header bidding (see abstract column 20 lines 5-25, and column 10 lines 15-20)
teaches to cache an advertisement (see column 12 lines 64- column 13 lines 5, column
15 lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63-
column 31 lines 10, Examiner's note: each of these cited sections discuss caching the advertisements for later use and examples of this, where the advertisements may be cached for a certain period of time on the user's device).
	Before the effective filing date of the claimed invention it would have been
obvious tor one of ordinary skill in the art to have modified Guermas in view of Metzler et al. in view of Lidow et al. with the aforementioned teachings from Lidow et al. with the motivation of providing a known way of reducing latency by storing advertisement information in a cache for later use (see Lidow et al. column 12 lines 64- column 13 lines 5, column 15 lines 25-
33, column 16 lines 25-30, column lines 41-46, and column 30 lines 63- column 3i
lines 10), when storing advertisement that can be used for later use (see Guermas
paragraphs 0051-0053, 0055, and 0043) is known.
	As per claim 13, Guermas teaches 
	wherein the browser associated with the client device is configured to receive a final winning bid from the publisher ad server ( see paragraphs 0053 and 0064, Examiner's note: final advertisement after all the auctions and possibly secondary actions as discussed in
paragraphs 0051 -0052 and 0055 are provided to the user, where these can be provided
by the server as discussed in paragraph 0053).
	As per claim 14, Guermas teaches
	wherein in the event the final winning bid from the publisher ad server is the winning bid from the auction, the browser associated with the client device is configured to initialize the pre-auction script and render content element corresponding to the winning bid (see paragraphs 0052- 0053, and 0028, Examiner's note: paragraph 0052 teaches ''For example, the initial ad call may indicate that a secondary auction should be performed. Or, the web page content may include instructions causing the browser of the user device 200 to initiate the secondary auction;" Paragraphs 0053, teaches "executes the code contained in the ad tag, an advertisement corresponding to the winning bid is displayed in the web browser along with the requested content." And that there can be multiple advertisements; and paragraph 0028 teaches "The impression information that is provided in or obtained from the ad call can vary, for example, depending upon what information is used by models 112, 132 of platform 100, which are discussed in more detail below. Issuing tile ad call introduces a first latency L1").
	Guermas in view of Metzler et al. does not expressly teach a cached advertisement.
	However, Lidow et al. which is in the art of reducing latency issues with online
ads and header bidding (see abstract, column 20 lines 5-25, and column 10 lines 15-20)
teaches a cached advertisement ( see column 12 lines 64- column 13 lines 5, column 15
lines 25-33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63-
column 31 lines 10, Examiner's note: each of these cited sections discuss caching the
advertisements for later use, where the advertisements may be cached for a certain
period of time on the user's device).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Guermas in view of Metzler et al.  in view of Lidow et al. with the aforementioned teachings from Lidow et al. with the motivation or providing a known way of reducing latency by storing advertisement information in a cache for
later use (see Lidow et al. column 12 lines 64- column 13 lines 5, column 15 lines 25-
33, column 16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31
lines 10), when storing advertisement that can be used for later use (see Guermas
paragraphs 0051-0053, 0055, and 0043) is known.

	As per claim 18, Guermas teaches
	wherein in the event the winning bid associated with the auction is not greater than the configured threshold, the page is modified to include data associated with the winning bid, logic to store a content element corresponding to the winning bid, code to call a publisher ad server, and code to load a pre-auction script (see paragraphs 0051-
0053, 0055, 0063-0064, 0043, and 0028, Examiner's note: determining a highest bid
from an ad auction then optionally based on another auction or bid providing one of the
highest bidder or another bidder's advertisement to the user, where the ad is sent to the
user's device through an ad tag that includes information on what server to pull the
advertisement from for example. The advertisement can come from any source like the
ad server, the CDS, the platform, the winning impression provider etc., Further
paragraphs 0043 and 0055 discuss how this "other bidder" or direct sales information
can be determined, for example if the direct sales to be still filled is above a number
then it may be filled with a direct sales. Here the platform may generate the ad tag but
the content may come from the winning bidder (see paragraph 0064), the JavaScript
code can be enriched with information gathered during the bidding process to provide
ads where this includes information like impression information like location(see
paragraph 0053), and receiving impression information like location tram the original ca!!
(see paragraph 0028)).

	Guermas in view of Metzler et al. does not expressly teach using cache to store advertisement information.
	However, Lidow et al. which is in the art of reducing latency issues with online
ads and header bidding (see abstract, column 20 lines 5-25, and column 10 lines 15-20) teaches using cache to store advertisement information (see column 12 lines 64-
column 13 lines 5, column i 5 lines 25-33, column 16 lines 25-30, column 16 lines 41 -
46, and column 30 lines 63- column 31 lines 10, Examiner's note: each of these cited
sections discuss caching the advertisements for later use and examples of such, where
the advertisements may be cached for a certain period of time on the user's device).
	Before the effective filing date of the claimed invention it would have been
obvious for one of ordinary skill in the art to have modified Guermas in view of Metzler et al. with the aforementioned teachings from Lidow et al. with the motivation of providing a known way of reducing latency by storing advertisement information in a cache for later use
(see Lidow et al. column 12 lines 64- column 13 lines 5. column 15 lines 25-33, column ,
16 lines 25-30, column 16 lines 41-46, and column 30 lines 63- column 31 lines 10),
when storing advertisement that can be used for later use (see Guermas paragraphs
0051-0053, 0055, and 0043) is known.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Cunningham et al. (United States Patent Application Publication
Number: US 2010/0241511) teaches a method and system for establishing a reserve
price for a publisher's ad space inventory offered via a real time bidding (see title and
abstract)
	b. 	Theodore (United States Patent Application Publication Number: US
2019/0130441) teaches a header bidding system for maintaining low latency (see
abstract)
	c. 	Theodore (United States Patent Application Publication Number: US
2019/0130460) teaches a header bidding system for increasing a number of advertiser
while maintaining low latency (see abstract and title)
	d. 	Theodore (United States Patent Application Publication Number: US
2019/0130454) teaches header bidding systems for refreshing content (see abstract
and paragraphs 0014-0016)
	e. 	Batkin et al. (United States Patent Application Publication Number:
US 2021/0042795) teaches storing advertisement information in a cache (see
paragraph 0047)
	f.	Liu et al. (United States Patent Application Publication Number: US 2014/0095329) paragraph 0042 “In an embodiment, the content server and the advertising server can be hosted on the same machine so that the advertisement is included in the webpage 100 along with the content and transmitted for display to a device” 
	g.	Oh et al. (United States Patent Application Publication Number: US 2012/0101903) paragraph 0048 “Alternatively, the advertisement contents may be transmitted together with the corresponding media at the time when the user accesses (browses, views, and plays) the mobile media (mobile webpage, image, moving picture, and the like). 
	h.	Biere et al. (United States Patent Number: US 8,249,918) column 4 lines 2-4 “Of no conflicts, exists the advertisement is stitched into the copy of the web page content and displayed to the computer browser” 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621